Citation Nr: 0125626
Decision Date: 10/31/01	Archive Date: 12/03/01

DOCKET NO. 00-20 156               DATE OCT 31, 2001

On appeal from the Department of Veterans Affairs Regional Office
in Montgomery, Alabama

THE ISSUES

1. Entitlement to an increased evaluation for temporomandibular
joint sprain, currently evaluated as 10 percent disabling.

2. Entitlement to an increased evaluation for low back sprain,
currently evaluated as 10 percent disabling.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant and her husband

ATTORNEY FOR THE BOARD 

Robert W. Legg, Counsel 

INTRODUCTION

The veteran served on active duty from February 1989 to January
1992.

This matter is before the Board of Veterans' Appeals (BVA or Board)
on appeal from a rating decision of the Department of Veteran
Affairs (VA), Regional Office (RO) in Montgomery, Alabama, which
denied the veteran's claims for ratings in excess of 10 percent for
her service-connected temporomandibular joint disorder and low back
sprain.

REMAND

There has been a significant change in the law during the pendency
of this appeal. On November 9, 2000, the Veterans Claims Assistance
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000)
(codified as amended at 38 U.S.C.A. 5100 et seq. (West Supp. 2001))
became law. VA has also revised the provisions of 38 C.F.R. 3.159
effective November 9, 2000, in view of the new statutory changes.
See 66 Fed. Reg. 45620-45632 (August 29, 2001). This law redefined
the obligations of VA with respect to the duty to assist and
included an enhanced duty to notify a claimant as to the
information and evidence necessary to substantiate a claim for VA
benefits. This change in the law is applicable to all claims filed
on or after the date of enactment of the VCAA, or filed before the
date of enactment and not yet final as of that date. VCAA, 7(a),
114 Stat. at 2099-2100.

For the reasons stated below, the Board concludes that a remand is
necessary to ensure that VA has met its duty to assist the claimant
in developing the facts pertinent to the claims and to ensure full
compliance with due process requirements, particularly in light of
the VCAA and its implementing regulations.

2 -

In reviewing the record, the Board notes that the veteran was
afforded VA compensation examinations in June and July 1999 for the
purpose of evaluating the disabilities at issue. The veteran
testified at her July 2001 Travel Board hearing that her jaw and
low back disorders have increased in severity since that time and
her husband offered confirming testimony. The veteran also
indicated that she was dissatisfied with the 1999 examinations; she
noted that she was pregnant at that time. Under these
circumstances, the Board is of the opinion that the veteran should
be afforded additional orthopedic and dental examinations for the
purpose of determining the current severity of the disabilities in
question. Id., Caffrey v. Brown, 6 Vet. App. 377 (1994). These
evaluations must include consideration of whether the veteran
experiences any additional functional loss due to pain, flare-ups
of pain, weakness, fatigability, or incoordination as contemplated
by 38 C.F.R. 4.40, 4.45 (2001). See DeLuca v. Brown, 8 Vet. App.
202, 204-05 (1995).

The Board further notes that the veteran testified in July 2001
that she has received treatment for her jaw and low back disorders
at the Biloxi and Mobile VA medical centers. The RO obtained
treatment records form the Mobile facility in October 2000, but it
is apparent that there are some additional VA records from the
Biloxi VA center that have not been obtained. In addition, the
veteran testified that she received private treatment for her back
at local emergency rooms; in reviewing the record, the Board finds
no indication that these records have been obtained. The RO should
make arrangements to obtain this additional medical evidence on
remand, as the duty to assist involves obtaining relevant medical
reports where indicated by the facts and circumstances of the
individual case. See Veterans Claims Assistance Act of 2000, Pub.
L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 5102, 5103,
5103A (West 1991 & Supp. 2001); Bell v. Derwinski, 2 Vet. App. 611,
613 (1992) (VA records are constructively part of the record which
must be considered); Murphy v. Derwinski, 1 Vet. App. 78 (1990);
Littke v. Derwinski, 1 Vet. App. 90 (1990).

The RO should also address whether any additional notification or
development action is required under the VCAA and its implementing
regulations regarding the issue on appeal.

3 -

In view of the foregoing, these claims are REMANDED to the RO for
the following action:

1. The RO should contact the veteran and have her identify (names,
addresses, and dates) any sources of VA or non-VA treatment for her
temporomandibular joint disorder and low back sprain. After
obtaining any necessary authorization(s) from the veteran, the RO
should attempt to secure copies of all identified records not
already in the claims file.

2. The RO must review the claims file and ensure that all
notification and development action required by 38 U.S.C.A. 5102,
5103, 5103A (West 1991 & Supp. 2001), and 66 Fed. Reg. 45620-45632
(August 29, 2001) (codified as amended at 38 C.F.R. 3.159) are
fully complied with and satisfied.

3. Thereafter, the RO is requested to afford the veteran a VA
dental examination to determine the current severity of her
service-connected temporomandibular joint disorder. The evaluation
must include range of motion studies of the jaw (inter-incisal
range of motion of the temporomandibular articulation, in mm), and
the examiner is asked to determine the extent of any neurological
impairment caused by this disability. Any additional indicated
studies should be accomplished. The claims file must be made
available to the examiner for review.

In accordance with DeLuca v. Brown, 8 Vet. App. 202 (1995), the
dentist should address whether any pain relating to the veteran's
temporomandibular joint disorder (including painful motion or pain
with use),

4 -

flare-ups of pain, weakened movement, or excess fatigability
results in functional loss. The examiner should state whether any
pain claimed by the veteran is supported by adequate pathology and
is evidenced by visible behavior. To the extent that is possible,
any functional loss that is present should be expressed as
millimeters of limitation of motion of the temporomandibular
articulation. The examiner should clearly outline the rationale for
any opinion expressed.

4. Thereafter, the RO is requested to afford the veteran a VA
orthopedic examination to determine the current severity of her
service-connected low back sprain. The evaluation must include
range of motion studies of the lumbar spine, and the examiner is
asked to determine whether the veteran has muscle spasm or loss of
lateral spine motion, and to determine wither there is marked
limitation of forward bending. Any additional studies deemed
necessary should be accomplished. The claims file must be made
available to the examiner for review.

The orthopedic examiner should address whether any pain relating to
the veteran's low back sprain (including painful motion or pain
with use), flare-ups of pain, weakened movement, excess
fatigability, or incoordination results in functional loss. The
examiner should state whether any pain claimed by the veteran is
supported by adequate pathology and is evidenced by visible
behavior. To the extent that is possible, any functional loss that
is present should be expressed as degrees of limitation of motion.
The examiner should clearly outline the rationale for any opinion
expressed.

5 -

5. Upon completion of the foregoing, the RO should readjudicate the
veteran's claims for ratings in excess of 10 percent for her
temporomandibular joint disorder and low back sprain on the basis
of all relevant evidence and the applicable laws and regulations.
If any benefit sought is not granted, the veteran and her
representative should be provided with a supplemental statement of
the case, and be afforded an opportunity to respond before the case
is returned to the Board for further review.

The purpose of this REMAND is to afford the veteran due process of
law and to provide for additional development of the evidence. The
Board does not intimate any opinion as to the merits of the case,
either favorable or unfavorable, at this time. The appellant has
the right to submit additional evidence and argument on the matters
the Board has remanded to the RO. See Kutscherousky v. West, 12
Vet. App. 369 (1999).

R. F. WILLIAMS 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 2001), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (2001).

6 -



